Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2018

                                      No. 04-18-00423-CV

                         IN THE INTEREST OF A.T.H., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01435
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal from an order terminating parental rights. The court reporter
has filed a notification of late reporter’s record requesting an extension of twenty-four days.
Texas Rule of Appellate Procedure 35.3(c) provides that we may not extend the deadline to file
the reporter’s record by more than ten days in an accelerated appeal. TEX. R. APP. P. 35.3(c).
Therefore, we GRANT IN PART the court reporter’s request for an extension and ORDER the
court reporter to file the reporter’s record on or before July 16, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court